                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    MARY E. PRICE                                                    CIVIL ACTION
              Plaintiff, prose
                                                                     NO. 18-1778
                 v.

    COMMONWEALTH CHARTER
    ACADEMY-CYBERSCHOOL
            Defendant

                                                ORDER

         AND NOW, this 13 th day of August 2019, upon consideration of Defendant's motion for

summary judgment, [ECF 20], Plaintiffs motion for summary judgment, 1 [ECF 21], and all

documents filed in connection therewith, [ECF 24, 25, 31-33], 2 it is hereby ORDERED as follows:

         1. Plaintiffs retaliation claim at Count IV is DISMISSED for lack of subject-matter

            jurisdiction;

         2. Plaintiffs motion for summary judgment, [ECF 21], is DENIED; and

         3. Defendant's motion for summary judgment, [ECF 20], is GRANTED.



                                                BY THE COURT:


                                                Isl Nitza I. Quinones Aleiandro
                                                NITZA I. QUINONES ALEJANDRO
                                                Judge, United States District Court




       The Court is treating Plaintiff's memorandum for summary judgment on the administrative record,
[ECF 21], as a motion for summary judgment.

2
        These documents include the parties' respective responses to the summary judgment motions, [ECF
24, 25], the parties' Court-ordered supplemental briefs concerning Plaintiff's retaliation claim, [ECF 31,
32], and Plaintiff's response to Defendant's supplemental brief. [ECF 33).
